Case 6:17-cv-01771-CEM-GJK Document 97 Filed 04/03/20 Page 1 of 3 PageID 2228



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

DIAMOND RESORTS INTERNATIONAL,                    CASE NO.: 6:17-cv-01771-Orl-41GJK
INC., DIAMOND RESORTS
CORPORATION, DIAMOND RESORTS                      Judge: Carlos E. Mendoza
U.S. COLLECTION DEVELOPMENT, LLC,
and DIAMOND RESORTS MANAGEMENT,
INC.,

     Plaintiffs,

v.

ORLANDO VENTURES, INC.,
HELPING TIMESHARE OWNERS, INC.,
ALLAN CAMPBELL ATTORNEY AT LAW,
LLC a/k/a BEST DEFENSE LAW TEAM,
TIMESHARE LAWYER SERVICES, LLC,
ALLAN CAMPBELL, individually, and
WILLIAM W. HOWELL, JR., individually,
ANDREA M. ROEBUCK, individually,
RODERIC LEE BOLING, III, individually,
BEST DEFENSE LAW, P.A., and
NASHVILLE TENNESSEE VENTURES,
INC.,

    Defendants.
_____________________________________/

     NOTICE OF SETTLEMENT AFFECTING CLAIMS AT ISSUE IN PLAINTIFFS’
      DISPOSITIVE MOTION FOR PARTIAL SUMMARY JUDGMENT (DOC. 94)

       Plaintiffs, DIAMOND RESORTS INTERNATIONAL, INC., DIAMOND RESORTS

CORPORATION, DIAMOND RESORTS U.S. COLLECTION DEVELOPMENT, LLC, and

DIAMOND RESORTS MANAGEMENT, INC. (collectively “Diamond”), pursuant to Local

Rule 3.08, hereby notify the Court that they have tentatively reached a partial settlement of this

matter with some but not all Defendants, and that while this settlement does not yet fully resolve

the case, such settlement would include a resolution with those particular Defendants at-issue in
Case 6:17-cv-01771-CEM-GJK Document 97 Filed 04/03/20 Page 2 of 3 PageID 2229



Diamond’s Dispositive Motion for Partial Summary Judgment (Doc. 94).                Accordingly,

Diamond seeks to provide the Court with immediate notice of this development so as to avoid

the unnecessary expenditure of the Court’s time and resources. A joint stipulation by the settling

parties seeking the entry of a final order will be forthcoming.

        Dated: April 3, 2020


                                              s/ Michael J. Quinn
                                              ALFRED J. BENNINGTON, JR., ESQ.
                                              Florida Bar No. 0404985
                                              Email: bbennington@shutts.com
                                              GLENNYS ORTEGA RUBIN, ESQ.
                                              Florida Bar No. 0556361
                                              Email: grubin@shutts.com
                                              MICHAEL J. QUINN, ESQ.
                                              Florida Bar No. 084587
                                              Email: mquinn@shutts.com
                                              SHUTTS & BOWEN LLP
                                              300 South Orange Avenue, Suite 1600
                                              Orlando, Florida 32801
                                              Telephone: 407- 835-6755
                                              Facsimile: 407-849-7255

                                              Attorneys for Plaintiffs



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on his 3rd day of April, 2020, a true and correct copy of the

foregoing has been electronically filed with the Clerk of the Court using the CM/ECF System,

which will send a notice of electronic filing to the following CM/ECF Participants, and on the

aforementioned date, I served the foregoing via U.S. Mail, postage prepaid, upon the following

non-CM/ECF Participants:




                                                 2
Case 6:17-cv-01771-CEM-GJK Document 97 Filed 04/03/20 Page 3 of 3 PageID 2230



                                CM/ECF PARTICIPANTS

Allan Campbell, Esq.                               David Wilson, Esq.
Best Defense Law Team                              201 S.W. 2nd Street, Suite 101
100 Colonial Center Parkway, Suite 104             Ocala, Florida 34471
Lake Mary, Florida, 32746                          Telephone: 352-629-0466
Telephone: 800-667-0359                            Email: david@dwilsonlaw.com
Email: attyacampbell@aol.com                       Secondary Email: wilsonlawfirm@gmail.com

Attorney for Defendants, Allan Campbell,           Attorney for Defendants, William W. Howell,
Attorney at Law, LLC a/k/a/ Best Defense Law       Jr., individually, Orlando Ventures, Inc.,
Team and Allan Campbell, individually              Helping Timeshare Owners, Inc., Timeshare
                                                   Lawyer Services, LLC, and Nashville
                                                   Tennessee Ventures, Inc.
Gregory P. McMahon, Esq.
Koleos, Rosenberg & McMahon, PL
253 N. Orlando Avenue, Suite 302
Maitland, Florida 32751
Tel: 407-637-8788
Email: gpm@krmlegalgroup.com
Secondary Email: amm@krmlegalgroup.com

and

Daniel J. Koleos, Esq.
Koleos, Rosenberg & McMahon, PL
253 N. Orlando Avenue, Suite 302
Maitland, Florida 32751
Tel: 407-637-8788
Email: djk@krmlegalgroup.com
Secondary Email: debi@krmlegalgroup.com

Attorneys for Best Defense Law, P.A. and
Andrea M. Roebuck

                             NON-CM/ECF PARTICIPANTS


Roderic Lee Boling, III
3408 Foxmeadow Court
Longwood, Florida 32779


                                          s/ Michael J. Quinn
                                          MICHAEL J. QUINN, ESQ.


                                               3
ORLDOCS 17609227 2
